MEMORANDUM OPINION
BLISS, Judge:
This is an appeal from the District Court, Payne County, CRF-75-91, 92, 93, wherein Robert Louis Thompson, hereinafter referred to as defendant, was charged with three separate offenses, to wit, Rape in the First Degree, 21 O.S.1971, § 1114; Sodomy, 21 O.S.1971, § 886; and, Kidnapping, 21 O.S.1971, § 741. The three cases were agreeably consolidated for trial. He was convicted by a jury for the following offenses: Assault With Intent to Commit Rape, punishment assessed at five (5) years’ imprisonment; Sodomy, punishment assessed at nine (9) years’ imprisonment; and, Kidnapping, punishment assessed at four (4) years’ imprisonment. The trial judge issued a judgment against defendant with all sentences to run consecutively. From these judgments and sentences, a timely appeal was perfected to this Court.
No briefs were filed in support of the petition in error in the time provided by law, or valid extension thereof, and on the 23rd day of October, 1976, this cause was summarily submitted under Rule 1.9 of the Rules of this Court, which provides:
“When briefs are not filed, or when an appearance is not made, the cause will be submitted for fundamental error only;



The record has been carefully examined for fundamental error and, having found no such error which would justify modification or reversal, we are of the opinion that the judgments and sentences appealed from should be, and are, hereby, AFFIRMED.
BUSSEY, P. J., concurs.
BRETT, J., specially concurs.